DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Corrected Notice of Allowability is prepared to consider newly filed information disclosure statement (IDS). No reopening of prosecution is needed after consideration of the new IDS. The amendment filed on 09/13/2021 and listed in the Notice of Allowance mailed on 11/04/2021 have been entered. Claims 1-18 are cancelled. Claims 19-56 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/900,533 filed on 02/20/2018, now ABN, which is a CIP of 14/387,117 filed on 09/22/2014, now PAT 9901564, which is a 371 of PCT/US2013/033555 filed on 03/22/2013, which claims benefit of US Provisional Application No. 61/614,721 filed on 03/23/2012.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 61/614,721 or 14/387,117, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 22-26, 36, 39, 42, and 45 recite “dysferlin”, “utrophin”, “Duchenne's muscular dystrophy”, and/or “wherein at 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/11/2021 has been considered.

Allowable Subject Matter
The amended claims 19, 22, 32, and 50 are allowed. Claims 20, 21, 35, 38, 41, 44, and 47, depending from claim 19; claims 23-31, 36, 39, 42, 45, 48, and 49, depending from claim 22; claims 33, 34, 37, 40, 43, and 46, depending from claim 32; and claims 51-56, depending from claim 50, are also allowed. 
The examiner’s statement of reasons for allowance is of record made in the Notice of Allowance mailed on 11/04/2021. The references listed in the IDS of 11/11/2021 did not teach or suggest the active step “the therapeutically effective amount is obtained by detecting increased expression of a protein comprising an activated form of PGC1a in an assay”, required by claims 19, 22, 32, and 50.

Conclusion
Claims 19-56 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623